Exhibit 10.16

PCSB BANK

 

DEATH BENEFIT ONLY PLAN

 

ARTICLE I

PURPOSE AND SPECIFICATIONS

 

The purpose of this Death Benefit Only Plan (the “Plan”) is to provide the
selected Director (as defined below) of PCSB Bank (the “Bank”) with a death
benefit payable to his named Beneficiary in the event of the Director’s death
while in the service of the Bank. The Plan is effective as of June 4th, 2018.

 

ARTICLE II

DEFINITIONS

 

2.1“Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article IV, that are entitled to receive
a benefit under the Plan after the death of the Director.

 

2.2“Board” shall mean the Board of Directors of the Bank, as from time to time
constituted.

 

2.3“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time. Reference to any section or subsection of the Code includes
reference to any comparable or succeeding provisions of any legislation that
amends, supplements or replaces such section or subsection.

 

2.4“Director” shall mean Willard I Hill Jr., who serves as a Director of the
Bank.

 

2.5“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.

2.6

“Plan” shall mean the PCSB Bank Death Benefit Only Plan, which shall be
evidenced by this instrument.

2.7

“Plan Administrator” shall mean the Compensation Committee of the Bank or its
designee. The Director may not vote in any Bank decision relating solely to his
individual benefits under this Plan.

2.8“Pre-Termination Death Benefit” shall mean a total benefit equal to One
Hundred Fifty-Three Thousand Eight Hundred Fifty Dollars ($153,850).

 

ARTICLE III

PARTICIPATION

 

3.1Commencement of Participation. The Director shall participate under the Plan
upon the later of the adoption of this Plan document or upon satisfaction of the
requirements of Section 3.3 below.

 

3.2Cessation of Participation. The Director shall cease to participate in the
Plan if he or she terminates service with the Bank or if the Plan is terminated
under the circumstances set forth in Article VII.

3.3Required Documentation and Related Conditions of Eligibility. In no event
shall the Director commence participation before filling out all documentation
and taking any other steps required by the Plan Administrator as a condition of
participating in the Plan. If the Bank purchases a life insurance policy to
informally fund the Director’s benefit under this Plan, such steps may include
the filling out of a life insurance consent form (as defined in Code Section
101(j)) and may include the taking of a physical examination or such other steps
as are required as a condition to the Bank’s purchase of life insurance on the
life of the Director.

 




{Clients/1511/00277090.DOC/ }1

 

--------------------------------------------------------------------------------

ARTICLE IV

BENEFICIARIES

 

4.1Designation. The Director shall have the right to designate, on a form
provided by the Plan Administrator, a Beneficiary to receive the benefits
provided under the Plan in the event of the Director’s death and shall have the
right at any time to revoke such designation or to substitute another such
Beneficiary. Any such change shall be effective on the date of written notice
from the Director naming a new or additional Beneficiary. Such notice shall be
delivered to the Plan Administrator.

 

4.2Absence of Valid Designation. If, upon the death of the Director, there is no
valid designation of Beneficiary on file with the Plan Administrator, the Plan
Administrator shall designate the Director’s surviving spouse as Beneficiary, or
if there is no surviving spouse, the Director’s children, in equal shares per
stirpes or if none, the Director’s estate.

 

4.3Facility of Payment. If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Bank may pay such benefit to the guardian, legal representative,
or person having the care or custody of such minor, incompetent person or
incapable person. The Bank may require proof of incompetence, minority, or
guardianship as it may deem appropriate prior to distribution of benefit.  Such
distribution shall completely discharge the Bank from all liability with respect
to such benefit.

ARTICLE V

PLAN BENEFITS

5.1Pre-Termination Death Benefit. If the Director dies before otherwise
terminating service with the Bank, the Bank shall pay to Director’s Beneficiary
the Pre-Termination Death Benefit in a single lump sum payment within ninety
(90) days following the Director’s date of death, notwithstanding anything
herein to the contrary, the death benefit shall be paid no later than March 15
of the year following the year in which the Director dies.

5.2Suicide or Misstatement. The Bank shall not pay any benefits under this Plan
if the Director commits suicide within two (2) years after the date of this
Plan. In addition, the Bank shall not pay any benefits under this Plan if the
Director has made any material misstatement of fact on any application for any
benefits provided by the Bank to the Director under this Plan.

 

ARTICLE VI

ADMINISTRATION OF THE PLAN

6.1Power and Duties of the Plan Administrator. The Plan Administrator shall have
the duty to manage and administer the Plan in accordance with the terms and
provisions of this Article, and shall have the power:

(a)To construe and interpret the terms and provisions of the Plan; and

(b)To establish rules and prescribe any forms necessary or desirable to
administer the Plan.

All constructions, interpretations, and determinations made by the Bank in
connection with the administration of this Plan shall be final, binding and
conclusive subject, however, to timely request for review pursuant to the terms
and conditions of that Section hereof entitled “Claims Procedure and Review.”

6.2Named Fiduciary. The Plan Administrator shall be the named fiduciary under
the Plan. The named fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the Plan including the employment
of advisors and the delegation of ministerial duties to qualified individuals.

6.3Record and Reports. The Plan Administrator shall keep a record of all actions
taken and shall keep all other books of account, records, and other data that
may be necessary for proper administration of the Plan and shall be responsible
for supplying all information and reports to the Internal Revenue Service,
Department of Labor, Directors, Beneficiaries, and others as required by law.

{Clients/1511/00277090.DOC/ }2

--------------------------------------------------------------------------------

6.4Payment of Expenses. All expenses of administration shall be paid by the
Bank. Such expenses shall include any expenses incident to the functioning of
the Plan Administrator, including, but not limited to, fees of accountants,
legal counsel, and other specialists and their agents, and other costs of
administering the Plan.

6.5Claims Procedure and Review. Claims for benefits under the Plan shall be
filed on forms supplied by the Bank. Written or electronic notice of the
disposition of a claim shall be furnished to the claimant within ninety (90)
days after the application therefore is filed, unless special circumstances
require an extension of time (not to exceed 90 additional days) for processing
the claim. In the event the claim is denied, the reasons for the denial shall be
specifically set forth, pertinent provisions of the Plan shall be cited and,
where appropriate, an explanation as to how the claimant can perfect the claim
and whether further material or information is necessary.

If a Beneficiary has been denied a benefit or feels aggrieved by any other
action of the Bank, the Beneficiary shall be entitled upon written request to
the Bank, to receive a written or electronic notice of such action, together
with a full and clear statement of the reason for the action.

If the claimant wishes further consideration of his or her position, he or she
may obtain a form from the Bank on which to request a hearing. Such form,
together with a written statement of the claimant’s position, shall be filed
with the Bank no later than sixty (60) days after receipt of the written
notification provided for in the paragraph above and in the paragraph preceding
it. The claimant or his or her duly authorized representative may review
pertinent documents and submit issues and comments in writing.

The decisions on review shall be furnished to the claimant within the time limit
described in the preceding paragraph. It shall include specific reasons for the
decision, expressed in a manner calculated to be understood by the claimant and
shall specifically refer to pertinent Plan provisions on which it is based. The
claimant shall be advised that if he or she wishes to pursue his or her claim
further, he or she may file suit in federal or state court and that the court
will decide who should pay court costs and legal fees.

This Section 6.5 is based on Section 2560.503-1 of the Department of Labor
Regulations. If any provision of this Section 6.5 conflicts with the
requirements of those regulations, the requirements of those regulations will
prevail.

ARTICLE VII

AMENDMENT AND TERMINATION

7.1The Board reserves the right to amend or terminate this Plan at any time, for
any or no reason, in its sole discretion; provided, however, that any change to
the Plan shall be prospective only in its operation if it would diminish or
eliminate any benefit payable to the Director’s Beneficiary. The Plan shall
automatically terminate without notice upon the occurrence of any of the
following events: (1) the total cessation of the business of the Bank; (2) the
bankruptcy, receivership or dissolution of the Bank; (3) upon the date of the
Director’s termination of service with the Bank, other than due to the
Director’s death; or (4) while the Director is living and in service with the
Bank, by written notice thereof by either the Bank or the Director to the other
.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1Binding Effect. This Plan shall bind the Director and the Bank and their
respective beneficiaries, survivors, executors, administrators, successors,
transferees, and assigns.

8.2Information to be Furnished. The Director and his Beneficiary shall provide
the Plan Administrator with such information and evidence, and shall sign such
documents, as may reasonably be requested from time to time for the purpose of
administration of the Plan.

8.3Limitation on Director’s Rights. Participation in the Plan shall not give the
Director the right to continue to serve as a Director, or any right or interest
in the benefits provided under the Plan other than as herein provided. The Bank
reserves the right to fail or refuse to nominate the Director to service on the
Board without any liability for any claim either against the Plan, except to the
extent herein provided, or against the Bank.

8.4Applicable Law. The Plan shall be construed, administered and enforced
according to the laws of the State of New York, except to the extent the law of
such state is superseded by ERISA or other federal laws.

{Clients/1511/00277090.DOC/ }3

--------------------------------------------------------------------------------

8.5Receipt and Release. Any payment to any Beneficiary in accordance with the
provisions of the Plan shall be, to the extent thereof, in full satisfaction of
all claims against the Plan Administrator and the Bank; and the Bank may require
such Beneficiary, as a condition precedent to such payment, to execute a receipt
and release to such effect.

8.6Nonassignability. None of the benefits, payments, proceeds or claims of the
Director or Beneficiary shall be subject to any claim of any creditor of the
Director or Beneficiary and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor of such person,
nor shall the Director or Beneficiary have any right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments or proceeds
which may be payable under the Plan.

8.7Benefits Solely from General Assets. The benefits provided by the Plan shall
be paid solely from the general assets of the Bank. No Director, Beneficiary or
other person shall have any claim against, right to, or security or other
interest in, any specific fund, account, insurance policy, or other asset of the
Bank with respect to benefits under the Plan.

8.8Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party, or by mailing the same, by United
States certified mail, postage prepaid, to such party, addressed to his or her
last known address as shown on the records of the Bank. The date of such mailing
shall be deemed the date of such mailed notice, consent or demand.

8.9Tax Withholding. Any benefits payable to a Beneficiary under the Plan shall
be reduced to the extent of any withholding of the Beneficiary’s income taxes by
the Bank as required by law.

8.10Entire Agreement. This Plan constitutes the entire agreement between the
Bank and the Director as to the subject matter hereof and supersedes any and all
other oral and written agreements heretofore made, including, without
limitation, the prior Death Benefit Only Plan effective June 4, 2018. No rights
are granted to the Director by virtue of this Plan other than those specifically
set forth herein.

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first written above.

 

ATTEST:

 

PCSB Bank

 

 

 

/s/ Jeffrey M. Helf

 

/s/ Joseph D. Roberto

 

 

Joseph D. Roberto

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

WITNESS:

 

DIRECTOR:

 

 

 

/s/ Scott D. Nogles

 

/s/ Willard I. Hill, Jr.

 

 

Willard I. Hill, Jr.

 

 

 

{Clients/1511/00277090.DOC/ }4